ARNOLD, J.,
delivered the opinion of the court.
It was not necessary that the original note should have been lodged with the justice of the peace before process issued. A copy was sufficient. Code, § 2196. If the motion in the circuit court to dismiss because the original note was not filed before process issued was not overruled, it should have been. If it were necessary to have filed the original note in the circuit court befóle judgment was taken thereon, we must presume, in the absence of a bill of exceptions showing the contrary, that it was done.
The failure to make disposition of the case as to the other defendants before judgment was entered as to appellant -was not excepted to in the lower court, and under § 1433 of the Code the judgment cannot be disturbed here on that account.

Affirmed.